Title: To Thomas Jefferson from Henry Dearborn, 19 June 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department June 19, 1805
                        

                        I have the honor of proposing for your approbation the following Promotions and appointments in the Militia of the District of Columbia
                  Major John McKinney to be promoted to the rank of Lieutenant Colonel Commandant of the 2d. Legion, vice, Colo. Peyton resigned.
                  John Cohagan to be appointed Captain of a Rifle Company, vice Turner resigned.
                  Frederick Way to be appointed Lieutenant of Ditto, vice, William A. Harper suspended by Sentence of a Court Martial and
                  Ephraim Mills to be appointed Ensign of Ditto vice, Smith resigned
                  Accept Sir, the assurances of my high respect and consideration
                        
                            H. Dearborn
                     
                        
                    
                     [in TJ’s hand:]
                     June 19. 05
                     Approved
                     Th: Jefferson
                     
                  
               